Citation Nr: 1829767	
Decision Date: 08/06/18    Archive Date: 08/17/18

DOCKET NO.  14-22 556	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability prior to December 26, 2016 when a temporary total rating was assigned.

2.  Entitlement to a rating in excess of 30 percent for a right knee disability since February 1, 2018 when the temporary total rating was discontinued.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

4.  Entitlement to an initial compensable rating for hemorrhoids prior to August 14, 2017.

5.  Entitlement to a rating in excess of 20 percent for hemorrhoids since August 14, 2017.

6.  Entitlement to an initial compensable rating for dermatophytosis of the bilateral feet.

7.  Entitlement to an initial compensable rating for sarcoidosis.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 2012 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a March 2017 rating decision, the RO granted a temporary total rating for the right knee disability effective December 26, 2016, and a 30 percent rating effective February 1, 2018.  In a September 2017 rating decision, the RO granted a 20 percent rating for hemorrhoids effective August 14, 2017.  As these were not full grants of the benefits sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claims remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2018, the Veteran withdrew his request for a Board hearing.


FINDING OF FACT

In June 2018, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran requested that his entire appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2018, the Veteran cancelled his Board hearing, and submitted VA Form 21-4138 wherein he requested that his appeal be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 10 percent for a right knee disability prior to December 26, 2016 when a temporary total rating was assigned is dismissed.

The appeal of entitlement to a rating in excess of 30 percent for a right knee disability since February 1, 2018 when the temporary total rating was discontinued is dismissed.

The appeal of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip is dismissed.

The appeal of entitlement to an initial compensable rating for hemorrhoids prior to August 14, 2017 is dismissed.
The appeal of entitlement to a rating in excess of 20 percent for hemorrhoids since August 14, 2017 is dismissed.

The appeal of entitlement to an initial compensable rating for dermatophytosis of the bilateral feet is dismissed.

The appeal of entitlement to an initial compensable rating for sarcoidosis is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


